DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the adjustment block translating within the treadmill’s hollow frame and the connection between the peg of the roller and adjustment block as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to because:
Figure 6, Reference 148 indicates “internal threads of adjustment block”. However, there are no internal threads shown. Furthermore, it is not clear if the internal threads, pointed to the middle of the structure in the figure 6, span through the entire structure or are locally positioned. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
an adjustment block having an internally threaded portion
wherein the right frame comprises a slot and wherein the adjustment block comprises a hole that is aligned with the slot a front roller having a peg that is sized and dimensioned to pass through the slot to couple with the hole on the adjustment block
the internally threaded portion is disposed on a nut plate that is coupled with the adjustment block.
A second tension adjustment mechanism comprising a second knob affixed to a second threaded rod with the second threaded rod passing through a second adjustment block having a second internally threaded portion, wherein the left frame comprises a second slot and wherein the second adjustment block comprises a second hole that is aligned with the second slot; the front roller having a second peg opposite the peg, and wherein the second peg is sized and dimensioned to pass through the second slot to couple with the second hole on the second adjustment block
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6, 13 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the internally threaded portion is disposed on a nut plate that is coupled with the adjustment block.” However, claim 1 which claim 6 depends from recites “an adjustment block having an internally threaded portion” which indicates that the internally threaded portion is part of the internal structure of the adjustment block thus rendering this claim indefinite because it is unclear if claim 6 is implying that the nut plate has an additional internally threaded portion or if it is the same internal threading in the adjustment block. Fig 5 or Fig 6 do not clearly show where the internally threaded portions are.  
	Claim 13 recites “wherein the internally threaded portion is disposed on a nut plate that is coupled with the adjustment block.” However, claim 8 which claim 13 depends from recites “an adjustment block having an internally threaded portion” which indicates that the internally threaded portion is part of the internal structure of the adjustment block thus rendering this claim indefinite because it is unclear if claim 6 is implying that the nut plate has an additional internally threaded portion or if it is the same internal threading in the adjustment block. Fig 5 or Fig 6 do not clearly show where the internally threaded portions are.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 2, 6, 7, 8, 9, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morairty (US759296) in view of Stack et al. herein Stack (US8900101B2) in view of Skowronski et al. (US5382207).
Re-claim 1:
	Morairty teaches:
A manual treadmill for animals, comprising: (Fig 1-2, col 1 ln 16-19, col 2 ln 71-74, reference can be used with animals)
a platform frame (10+12)
comprising a rear frame, a left frame, a right frame, and a front frame, (Figs 1-2, left and right frames 10, and 12 front frame)
wherein the left frame, the right frame, and the front frame create the platform frame as a u-shaped frame; (see u-shaped shape in Fig 1)
a rear roller coupled between the left frame and the right frame at a back portion of the platform frame,  24, col 2 ln 60) 
a tension adjustment mechanism comprising a knob affixed to a threaded rod (Fig 1-2, Ref 29 affixed to 30, col 2, ln 65+66, 59-71, claim 1)
passing through an adjustment block (Fig 1-2, Ref 28)
wherein the tension adjustment mechanism is disposed within a back portion of the right frame (col 2 ln 53-55, figs 1+2)
a belt platform disposed between the rear frame, the front frame, the left frame, and the right frame; (Fig 1-2, Ref 19+20, col 2, ln 53-55)
and a belt connecting the rear roller to the front roller such that the belt platform is disposed within the belt. (Fig 1-2, Ref 31, col 2 ln 67-69)
Morairty doesn’t teach:
A platform frame comprising a rear frame creating the platform frame as a rectangular frame 
Stack teaches:
A treadmill (abstract and figs)
A platform frame (Fig 2, Ref 14) 
comprising a rear frame creating the platform frame as a rectangular frame (Fig 1-8, Ref 19, see how the platform frame made of 19+17+16 is a rectangular frame)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the platform frame of Morairty such that it comprise a rear frame to create a platform frame as a rectangular frame as taught by Stack to allow for a handle attachment on rear frame 19 to allow for movement of the treadmill to different locations or in and out of a stored position (col4, ln 9-10). 
Morairty as modified doesn’t teach:
tension adjustment mechanism comprising a knob affixed to a threaded rod with the threaded rod passing through an adjustment block having an internally threaded portion
wherein the adjustment block is disposed within a front portion of the right frame; 
wherein the right frame comprises a slot and 
wherein the adjustment block comprises a hole that is aligned with the slot
a front roller having a peg that is sized and dimensioned to pass through the slot to couple with the hole on the adjustment block; 
Skowronski teaches:
A treadmill for animals (abstract and figs, can be used with animals)
tension adjustment mechanism comprising (abstract and figs, 202)
a motor (figs 3A+2A+10, 248)
affixed to a threaded rod (figs 3A+2A+10, Ref 250)
with the threaded rod passing through an adjustment block (figs 3A+2A+10, Ref 246) having an internally threaded portion (figs 3A+2A+10, Ref 252, col 19 ln 40-col 20 ln19)
wherein the adjustment block is disposed within a front portion of the right frame (Fig 3A, Ref 246 is disposed within front of 26+27+12 adjacent to front roller 22); 
wherein the right frame comprises a slot and (col 6 ln 7-9, Fig 1+3A, Ref 12+26+27 see slot internally formed by frame that hole of 246 receives peg 24 through )
wherein the adjustment block comprises a hole that is aligned with the slot (Fig 3A, see hole of 246 that receives peg 24 of front roller 22)
a front roller (22) having a peg (Fig 3A, 2A, Ref 24) that is sized and dimensioned to pass through the slot to couple with the hole of the adjustment block (Fig 3A+2A, Ref 24, col 19 ln 53-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tension adjustment mechanism of Morairty such that it comprise the features of the tensioning mechanism as taught by Skowronski to correct lateral position of the belt (Skowronski -abstract). 
Morairty as modified doesn’t explicitly teach a knob. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic motor of Skowronski to comprise a manual knob as claimed to allow the user to manually adjust the tensioning of the roller, since it has been held that changing between a mechanical or automatic means and a manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Re-claim 2:
Morairty as modified discloses claim 1 and Morairty further teaches:
further comprising a leash frame, (Fig 1-2, Ref 37)
wherein the leash frame couples with both the right frame and the left frame, (Fig 1-2, Ref 35+39)
and the leash frame comprises a connection point. (Fig 1-2, Ref 38)
Re-claim 6:
Morairty as modified discloses claim 1 and Morairty doesn’t teach but Skowronski further teaches:
wherein the internally threaded portion is disposed on a nut plate that is coupled with the adjustment block. (Fig 2A, see 252 coupled with 246)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tension adjustment mechanism of Morairty such that it comprise the features of the tensioning mechanism as taught by Skowronski to correct lateral position of the belt (Skowronski -abstract). 
Re-claim 7:
Morairty as modified discloses claim 1 and Morairty further teaches:
further comprising: a second tension adjustment mechanism comprising (Fig 1-2, see other tension mechanism on the other side)
a second knob affixed to (Fig 1-2, Ref 29 col 2, ln 65+66, 59-71, claim 1)
a second threaded rod  (Fig 1-2, Ref 30)
passing through a second adjustment block (Fig 1-2, Ref 28)
wherein the second adjustment block is disposed within the left frame (Fig 1-2, Ref 28 positioned on the left frame 12)
Morairty doesn’t teach:
with the second threaded rod passing through a second adjustment block having a second internally threaded portion, wherein the second adjustment block is disposed within a front portion of the left frame; wherein the left frame comprises a second slot and wherein the second adjustment block comprises a second hole that is aligned with the second slot; the front roller having a second peg opposite the peg, and wherein the second peg is sized and dimensioned to pass through the second slot to couple with the second hole on the second adjustment block.
Skowronski teaches:
A treadmill for animals (abstract and figs, can be used with animals)
A tension adjustment mechanism comprising (abstract and figs, 202)
a motor (figs 3A+2A+10, 248)
affixed to a threaded rod (figs 3A+2A+10, Ref 250)
with the threaded rod passing through an adjustment block (figs 3A+2A+10, Ref 246) having an internally threaded portion (figs 3A+2A+10, Ref 252, col 19 ln 40-col 20 ln19)
wherein the adjustment block is disposed within a front portion of the right frame (Fig 3A, Ref 246 is disposed within front of 26+27+12 adjacent to front roller 22); 
wherein the right frame comprises a slot and (col 6 ln 7-9, Fig 1+3A, Ref 12+26+27 see slot internally formed by frame that hole of 246 receives peg 24 through )
wherein the adjustment block comprises a hole that is aligned with the slot (Fig 3A, see hole of 246 that receives peg 24 of front roller 22)
a front roller (22) having a peg (Fig 3A, 2A, Ref 24) that is sized and dimensioned to pass through the slot to couple with the hole of the adjustment block (Fig 3A+2A, Ref 24, col 19 ln 53-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second tension adjustment mechanism of Morairty such that it comprise the features of the tensioning mechanism as taught by Skowronski disposed on the left frame of Morairty to correct lateral position of the belt (Skowronski -abstract), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Morairty as modified doesn’t explicitly teach a knob. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic motor of Skowronski to comprise a manual knob as claimed to allow the user to manually adjust the tensioning of the roller, since it has been held that changing between a mechanical or automatic means and a manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Re-claim 8:
	Morairty teaches:
A manual treadmill for animals, comprising: (Fig 1-2, col 1 ln 16-19, col 2 ln 71-74, reference can be used with animals)
a u-shaped platform frame (10+12, see rectangular shape in figure 1)
a rear roller coupled to the platform within a back portion of the platform frame,  24, col 2 ln 60) 
a tension adjustment mechanism comprising a knob affixed to a threaded rod (Fig 1-2, Ref 29 affixed to 30, col 2, ln 65+66, 59-71, claim 1)
with the threaded rod at least partially disposed within an adjustment block (Fig 1-2, Ref 28 see how rod 30 is disposed within block 28)
wherein the tension adjustment mechanism is disposed within a back portion of the rectangular platform frame (col 2 ln 53-55, figs 1+2)
a front roller (Fig 1-2, Ref 21)
a belt platform disposed between the front roller and rear roller; (Fig 1-2, Ref 19+20, col 2, ln 53-55)
and a belt connecting the rear roller to the front roller. (Fig 1-2, Ref 31, col 2 ln 67-69)
Morairty doesn’t teach:
A rectangular frame 
Stack teaches:
A treadmill (abstract and figs)
a rectangular frame (Fig 1-8, Ref 19, see how the platform frame made of 19+17+16 is a rectangular frame)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the platform frame of Morairty such that it comprise a rear frame to create a platform frame as a rectangular frame as taught by Stack to allow for a handle attachment on rear frame 19 to allow for movement of the treadmill to different locations or in and out of a stored position (col4, ln 9-10). 
Morairty as modified doesn’t teach:
a tension adjustment mechanism comprising a knob affixed to a threaded rod with the threaded rod at least partially disposed within an adjustment block having an internally threaded portion
wherein the adjustment block is disposed within a front portion of the rectangular platform frame; 
wherein an interior side of the front portion of the rectangular platform frame comprises a slot 
and wherein the adjustment block comprises a hole that is aligned with the slot
a front roller having a peg that is sized and dimensioned to pass through the slot to couple with the hole on the adjustment block; 
Skowronski teaches:
A treadmill for animals (abstract and figs, can be used with animals)
tension adjustment mechanism comprising (abstract and figs, 202)
a motor (figs 3A+2A+10, 248)
affixed to a threaded rod (figs 3A+2A+10, Ref 250)
with the threaded rod at least partially disposed within an adjustment block (figs 3A+2A+10, Ref 246)
having an internally threaded portion (figs 3A+2A+10, Ref 252, col 19 ln 40-col 20 ln19)
wherein the adjustment block is disposed within a front portion of the rectangular frame (Fig 3A, Ref 246 is disposed within front of 26+27+12 adjacent to front roller 22); 
wherein an interior side of the front portion of the rectangular platform frame comprises a slot  (col 6 ln 7-9, Fig 1+3A, Ref 12+26+27 see slot internally formed by frame that hole of 246 receives peg 24 through )
wherein the adjustment block comprises a hole that is aligned with the slot (Fig 3A, see hole of 246 that receives peg 24 of front roller 22)
a front roller (22) having a peg (Fig 3A, 2A, Ref 24) that is sized and dimensioned to pass through the slot to couple with the hole of the adjustment block (Fig 3A+2A, Ref 24, col 19 ln 53-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tension adjustment mechanism of Morairty such that it comprise the features of the tensioning mechanism as taught by Skowronski to correct lateral position of the belt (Skowronski -abstract). 
Morairty as modified doesn’t explicitly teach a knob. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic motor of Skowronski to comprise a manual knob as claimed to allow the user to manually adjust the tensioning of the roller, since it has been held that changing between a mechanical or automatic means and a manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Re-claim 9:
Morairty as modified discloses claim 8 and Morairty further teaches:
further comprising a leash frame, (Fig 1-2, Ref 37)
wherein the leash frame couples with the rectangular platform frame, (Fig 1-2, Ref 35+39)
and the leash frame comprises a connection point at a top portion. (Fig 1-2, Ref 38)
Re-claim 13:
Morairty as modified discloses claim 8 and Morairty doesn’t teach but Pasero further teaches:
wherein the internally threaded portion is disposed on a nut plate that is coupled with the adjustment block. (Fig 2A, see 252 coupled with 246)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tension adjustment mechanism of Morairty such that it comprise the features of the tensioning mechanism as taught by Skowronski to correct lateral position of the belt (Skowronski -abstract). 
Re-claim 14:
Morairty as modified discloses claim 8 and Morairty further teaches:
further comprising: a second tension adjustment mechanism comprising (Fig 1-2, see other tension mechanism on the other side)
a second knob affixed to (Fig 1-2, Ref 29 col 2, ln 65+66, 59-71, claim 1)
a second threaded rod  (Fig 1-2, Ref 30)
at least partially disposed within the second adjustment block (Fig 1-2, Ref 28)
Morairty doesn’t teach:
with the second threaded rod at least partially disposed within a second adjustment block having a second internally threaded portion, wherein the second adjustment block is disposed within the front portion of the rectangular platform frame; wherein a second interior side of the front portion of the rectangular platform frame comprises a second slot and wherein the second adjustment block comprises a second hole that is aligned with the second slot; and the front roller having a second peg on an opposite side from the peg, wherein the second peg is sized and dimensioned to pass through the second slot to couple with the second hole on the second adjustment block.
Skowronski teaches:
A treadmill for animals (abstract and figs, can be used with animals)
A tension adjustment mechanism comprising (abstract and figs, 202)
a motor (figs 3A+2A+10, 248)
affixed to a threaded rod (figs 3A+2A+10, Ref 250)
with the threaded rod at least partially disposed within an adjustment block (figs 3A+2A+10, Ref 246) having an internally threaded portion (figs 3A+2A+10, Ref 252, col 19 ln 40-col 20 ln19)
wherein the adjustment block is disposed within a front portion of the frame (Fig 3A, Ref 246 is disposed within front of 26+27+12 adjacent to front roller 22); 
wherein a second interior side of the front portion comprises a slot and (col 6 ln 7-9, Fig 1+3A, Ref 12+26+27 see slot internally formed by frame that hole of 246 receives peg 24 through )
wherein the adjustment block comprises a hole that is aligned with the slot (Fig 3A, see hole of 246 that receives peg 24 of front roller 22)
a front roller (22) having a peg (Fig 3A, 2A, Ref 24) that is sized and dimensioned to pass through the slot to couple with the hole of the adjustment block (Fig 3A+2A, Ref 24, col 19 ln 53-54)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second tension adjustment mechanism of Morairty such that it comprise the features of the tensioning mechanism as taught by Skowronski disposed on the left frame of Morairty to correct lateral position of the belt (Skowronski -abstract), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Morairty as modified doesn’t explicitly teach a knob. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic motor of Skowronski to comprise a manual knob as claimed to allow the user to manually adjust the tensioning of the roller, since it has been held that changing between a mechanical or automatic means and a manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Claim(s) 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morairty (US759296) in view of Stack et al. hereing Stack (US8900101B2) in view of Skowronski et al. (US5382207) and in view of Gvoich (US5447479).
Re-claim 3:
Morairty as modified discloses claim 1 and Morairty further teaches:
further comprising a front leg coupled with the platform frame at a front portion, (Fig 1-2, Ref 18+15 coupled with platform frame 10+12 at front portion 12)
wherein the front legs comprise angle adjustments of the platform frame relative to horizontal. (col 1, ln 15, col 2 ln 82-91, claim 4-6)
Morairty as modified doesn’t teach:
wherein the front legs comprise through holes to facilitate angle adjustments of the platform frame relative to horizontal.
Gvoich teaches:
A treadmill (abstract and figs)
further comprising front legs (Fig 1, 3, 5, Ref 73) coupled with the platform frame (10) at a front portion (18), wherein the front legs comprise through holes (Fig 5, Ref 71a)  to facilitate angle adjustments of the platform frame relative to horizontal (col 10, ln 23-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the treadmill of Morairty such that it comprises front legs with through holes as taught by Gvoich to selectively raise or lower the front end of the treadmill to increase or decrease the intensity of the exercise as desired (col 10, ln 38-40). 
Re-claim 10:
Morairty as modified discloses claim 8 and Morairty further teaches:
further comprising a front leg coupled with the platform frame at a front portion, (Fig 1-2, Ref 18+15 coupled with platform frame 10+12 at front portion 12)
wherein the front legs comprise angle adjustments of the platform frame relative to horizontal. (col 1, ln 15, col 2 ln 82-91, claim 4-6)
Morairty as modified doesn’t teach:
wherein the front legs comprise through holes to facilitate angle adjustments of the platform frame relative to horizontal.
Gvoich teaches:
A treadmill (abstract and figs)
further comprising front legs (Fig 1, 3, 5, Ref 73) coupled with the platform frame (10) at a front portion (18), wherein the front legs comprise through holes (Fig 5, Ref 71a)  to facilitate angle adjustments of the platform frame relative to horizontal (col 10, ln 23-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the treadmill of Morairty such that it comprises front legs with through holes as taught by Gvoich to selectively raise or lower the front end of the treadmill to increase or decrease the intensity of the exercise as desired (col 10, ln 38-40). 
Claim(s) 4-5, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morairty (US759296) in view of Stack et al. hereing Stack (US8900101B2) in view of Skowronski et al. (US5382207) in view of Gvoich (US5447479) and in view of Truman et al. herein Truman (US20210339081A1-examiner is relying on support from foreign application priority date) .
Re-claim 4:
Morairty as modified discloses claim 3 and Morairty as modified doesn’t  teach:
Further comprising a horizontal cross member that couples with the front legs.
Truman teaches:
A treadmill for animals (abstract and figs)
Further comprising a horizontal cross member that couples with the front legs. (Fig 1, Ref 28 couples with front legs 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the treadmill of Morairty as modified such that it comprises a horizontal cross member as taught by Truman such that an animal or human may easily enter (para0108).
Re-claim 5:
Morairty as modified discloses claim 3 and Morairty as modified doesn’t  teach:
further comprising a sheet of material that couples with the horizontal cross member and the front legs. (Fig 1, Ref 14 couples with 28 and front legs 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the treadmill of Morairty as modified such that it comprises a sheet of material as taught by Truman to provide a protection panel for the user on the treadmill. 	
Re-claim 11:
Morairty as modified discloses claim 10 and Morairty as modified doesn’t  teach:
Further comprising a horizontal cross member that couples with the front legs.
Truman teaches:
A treadmill for animals (abstract and figs)
Further comprising a horizontal cross member that couples with the front legs. (Fig 1, Ref 28 couples with front legs 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the treadmill of Morairty as modified such that it comprises a horizontal cross member as taught by Truman such that an animal or human may easily enter (para0108).
Re-claim 12:
Morairty as modified discloses claim 10 and Morairty as modified doesn’t  teach:
further comprising a sheet of material that couples with the horizontal cross member and the front legs. (Fig 1, Ref 14 couples with 28 and front legs 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the treadmill of Morairty as modified such that it comprises a sheet of material as taught by Truman to provide a protection panel for the user on the treadmill. 	
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643